DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are presented for examination.
The application, filed 03/06/2020, claims foreign priority to 2019-047159, filed 03/14/2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: a 3D model generating unit, a reference position specifying unit, a superimposed model generating unit, a finite difference model generating unit, a display control unit, a machining program specifying unit, a coordinate specifying unit, a deviation detecting unit, and a size calculating unit in claims 1-6. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As to the previously identified 3D model generating unit, reference position specifying unit, superimposed model generating unit, finite difference model generating unit, display control unit, machining program specifying unit, coordinate specifying unit, deviation detecting unit, and size calculating unit, a corresponding structure in the specification reads: "machining simulator 1 is provided, for example, as a portion of an industrial machine. As shown in Fig. 1, the machining simulator 1 includes a CNC program storage unit 11, a 3D model generating unit 12, a 3D model storage unit 13, a reference position specifying unit 14, a superimposed model generating unit 15, a finite difference model generating unit 16, a coordinate specifying unit 17, a deviation detecting unit 18, a size calculating unit 19, a machining program specifying unit 20, a display control unit 21, and a display unit 22" (see page 5, last paragraph to page 6, 1st paragraph) and, for example, "The 3D model generating unit 12… is realized by the operation of a CPU" (see page 6, 3rd paragraph).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim 1 line 1 uses the acronym or variable “CNC”, the first use of an acronym or variable in a claim should be defined to avoid any possible indefiniteness issues.
Appropriate correction or clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1–6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure is inadequate to support the following limitations: a 3D model generating unit, a reference position specifying unit, a superimposed model generating unit, a finite difference model generating unit, a display control unit, a machining program specifying unit, a coordinate specifying unit, a deviation detecting unit, and a size calculating unit in claims 1-6. The specification includes no description of an algorithm (or step-by-step procedure) associated with these limitations.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites the limitation "the 3D models" in line(s) 15. There is insufficient antecedent basis for this limitation in the claim. There is a plurality of "3D models" anteceding this limitation: "a 3D model", "a generated plurality of 3D models", "a plurality or 3D models". The recitation of “the 3D models” is unclear because it is uncertain which of the plurality was intended.
As to claim 6, it is objected for the same deficiency.
Claims 1-6 limitations 3D model generating unit, reference position specifying unit, superimposed model generating unit, finite difference model generating unit, display control unit, machining program specifying unit, coordinate specifying unit, deviation detecting unit, and size calculating unit invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. The specification includes no description of an algorithm (or step-by-step procedure) associated with these limitations. 

 Dependent claims inherit the defect of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Claims 1-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Christof Sinn, (Sinn hereinafter) U.S. Pre–Grant publication 20030052882, taken in view of Kouhei Kuribara, (Kuribara hereinafter) U.S. Pre–Grant publication 20180211442, and further in view of James B. Castle, (Castle hereinafter) U.S. Patent 8645086.
As to claim 1, Sinn discloses a machining simulator that virtually executes a CNC program (see "[0003] In CNC-controlled processing machines, a workpiece… is first modeled using a CAD system and thereafter converted into an equivalent CNC parts program. The resulting CNC parts programs and/or the CAD model then correspond to perfect processing commands for the processing machine. The CNC programs is then loaded into a CNC controller and the processing machine is controlled according to the CNC program") to simulate a machining result (see '[0010]… manufacturing operation can be carried out "virtually … number of prototypes can be significantly reduced through simulation and virtual production which saves costs'), the machining simulator (see "[0019] For simulating machining in three coordinate axes… [0020]… in the course of virtual manufacturing of a workpiece according to different machining instructions") comprising: a 3D model generating unit that virtually executes a plurality of CNC programs (see "[0003] In CNC-controlled processing machines, a workpiece… is first modeled using a CAD system and thereafter converted into an equivalent CNC parts program. The resulting CNC parts programs and/or the CAD model then correspond to perfect processing commands for the processing machine. The CNC programs is then loaded into a CNC controller and the processing machine is controlled according to the CNC program") to generate a 3D model from respective machining results obtained (see "[0033] In an actual milling operation, the cutter F moves according to the programmed path of the center of the cutter (cutter path FB). The cutter hereby removes material from the blank workpiece. The workpiece to be manufactured remains as residual material at the end of the machining process… virtual cutter F also moves along the defined cutter path FB and cuts the blank workpiece which is modeled"); a reference position specifying unit that specifies a predetermined coordinate common to a generated plurality of 3D models as a reference position (see "[0018] The grid surfaces… produced by defining a family of straight lines extending parallel to a first coordinate axis in three-dimensional space and modeling a blank workpiece using the family of straight lines")… a ; and a display control unit that controls display of at least one of the superimposed model generated and the  (see "superimposed model" as "further simulation with a slightly changed NC machining program… output from a corresponding fine interpolator", "[0037] Based on the determined contour points, a grid surface, e.g., a triangular grid, is formed, which describes the surface of the workpiece and can be rendered on a graphics display. It will be assumed in the following that two such grid surfaces are present, describing two different workpiece surfaces, for example, the resulting surfaces of a first simulation of machining a workpiece with a first NC machining program or a further simulation with a slightly changed NC machining program, or a first surface based on parts program data and the same surface based on an output from a corresponding fine interpolator. The differences between both grid surfaces are visualized according to the invention in order to evaluate the resultant surface quality of the workpiece before the workpiece is actually machined").
While Sinn discloses "superimposed model" as "further simulation with a slightly changed NC machining program… output from a corresponding fine interpolator", Sinn fails to disclose a superimposed model generating unit that generates a superimposed model in which a plurality of 3D models is superimposed at the reference position.
Kuribara discloses a superimposed model generating unit that generates a superimposed model in which a plurality of 3D models is superimposed at the reference position (see "[0043]… 3D models can also be created and displayed in a superimposed manner for the tool (tip portion thereof, in particular), a part of the machine tool. [0044]… displaying the partial 3D model on the actual workpiece in a superimposed manner").
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Kuribara with Sinn, because Kuribara discloses "[0043]… 3D models can also be created and displayed in a superimposed manner for the tool (tip portion thereof, in particular), a part of the machine tool", and as a result, Kuribara reports that "[0044]… in displaying the partial 3D model on the actual workpiece in a superimposed manner, processing may be performed to increase the transparency of a part that defines the boundary to the actual workpiece… [0045] Consequently, the actual workpiece and the partial 3D model can be more seamlessly displayed in a superimposed manner".
While Sinn and Kuribara disclose a difference, Sinn and Kuribara fail to disclose a finite difference.
Castle discloses a finite difference (see “workpiece model… a finite difference model" (see col. 10, lines 13-19).
Sinn, Kuribara, and Castle are analogous art because they are related to machining modeling/simulation.
Therefore, it would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to use Castle with Sinn and Kuribara, because Castle computes "predicted distortion and/or predicted residual stress in the workpiece… resulting from application of the calibrated stress function… to the workpiece model… at the calibrated stress magnitude… and corresponding depth", and as a result, Castle reports that "the results of the predicted distortion and/or predicted residual stress in the workpiece 80 may be transmitted to… a display device 514 which may display a computer simulation of the workpiece model 92 predicted distortion and/or predicted residual stress in the workpiece" (see col. 18, line 53 to col. 19, line 1).
As to claim 2, Sinn discloses wherein the reference position specifying unit specifies a plurality of coordinates common to a plurality of 3D models as the reference position (see "[0018] The grid surfaces… produced by defining a family of straight lines extending parallel to a first coordinate axis in three-dimensional space and modeling a blank workpiece using the family of straight lines").
As to claim 3, Sinn discloses a machining program specifying unit that specifies a machining program corresponding to the (see "[0003] In CNC-controlled processing machines, a workpiece… is first modeled using a CAD system and thereafter converted into an equivalent CNC parts program. The resulting CNC parts programs and/or the CAD model then correspond to perfect processing commands for the processing machine. The CNC programs is then loaded into a CNC controller and the processing machine is controlled according to the CNC program"), wherein the display control unit controls display of a specified machining program (see "[0023]… first grid and the second grid can be triangular grids, with the second grid surface corresponding to one of the NC program data, a control output and an actual position value. The grid surface consisting of triangles can be computed from the computed contour points. The grid is subsequently supplied to a visualization component, for example a computer with a corresponding graphics display").
Castle discloses a finite difference (see “workpiece model… a finite difference model" (see col. 10, lines 13-19).
As to claim 4, Kuribara discloses wherein the 3D model generating unit generates a 3D model for each version of a CNC program, and the superimposed model generating unit superimposes 3D models generated for each version (see "[0021]… complements the model data generated by the mapping unit 110 by a 3D model of the workpiece and performs processing for causing the display unit 140 to display it. Specifically, the complementary unit 120 previously holds 3D model data (typically CAD data or NC data) of the workpiece in a storage area… and performs rendering such that the 3D model data is superimposed on model data created based on an actual workpiece").
As to claim 5, Sinn discloses a coordinate specifying unit that specifies a vertex coordinate of a vertex in a corresponding relationship in respective superimposed 3D models (see "vertex" as intersection, "[0018] The grid surfaces… produced by defining a family of straight lines extending parallel to a first coordinate axis in three-dimensional space and modeling a blank workpiece using the family of straight lines. The family of straight lines can then be intersected with a virtual machining tool according to a predetermined machining path to form scanned volumes, whereby a grid surface corresponding to a workpiece contour is then formed from the resulting points of intersection of all scanned volumes"); a deviation detecting unit that detects a deviation between 3D models of specified vertex coordinates of vertices; and a size calculating unit that calculates a size of a detected deviation (see "detects" as "determined" and "vertex" as intersection, "[0040] A difference volume can be easily determined by connecting the associated points of intersection between the first grid surface FN1 and four adjacent lines of the family which form the corners of a rectangle (in special situations a square). The same is done for the second grid surface FN2. Thereafter, the volume enclosed between the two planes is determined (see, for example, the exemplary partial volumes TVl, ... , TVn depicted in FIG. 3). This is done until all the lines of the family have been accounted for"), wherein the display control unit controls display (see "[0042] The determined spatial difference of the contours… visualized together with the contour points of one of the two grid surfaces, for example, by graphically rendering the grid surface on a display") of a size of a calculated deviation (see "[0007]… visualization environment… allows a better evaluation of the contours of several different workpieces calculated by the simulation system or of the differences between the actually produced workpiece and the desired workpiece").
As to claim 6, this claim recites computer-readable storage medium encoded with a machining simulation program that causes a computer to function as the system of claim 1. Sinn discloses "[0021]… a device… for implementing the method for differential visualization of two three-dimensional contoured surfaces, in particular of workpieces. The device can be a digital simulation computer, which includes application software" performing operations of the system of claim 1. Therefore, claim 6 is rejected for the same reasons given above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Masaru Oda, U.S. Patent 11300932, teaches 'example of the multiaxial NC machine tool, the first command information that indicates what operation is commanded to which device included in which machine, e.g. “machine 11/ NC/second system/first axis/first motor/current command value”, can be converted into the second command information, e.g. “current command value”, based on the data model 27. The current command value can be outputted to an amplifier to supply power to the first motor for driving the first axis of the second system of the NC in the machine' (see col. 11, lines 31-40).
Yoshiaki Noguchi, U.S. Patent 10528040, teaches "successively transfer the machining program to the CNC simulator" (see col. 2, lines 36-41).
Qigui Wang, U.S. Patent 8655476, teaches "defect formation processes… are modeled using… finite difference methods" (see col. 14, lines 41-43).
Christof Sinn, U.S. Pre–Grant publication 20030045965, teaches “[0023]… At least one other family of straight lines extending parallel to at least one other coordinate axis in the three-dimensional space can be defined, wherein the modeled blank workpiece is represented by discrete values in the direction of the at least one other coordinate axis, and wherein the lines of the family in the direction of the at least one other coordinate axis are equidistant from each other".
Examiner would like to point out that any reference to specific figures, columns and lines should not be considered limiting in any way, the entire reference is considered to provide disclosure relating to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Juan C. Ochoa whose telephone number is (571) 272-2625. The examiner can normally be reached 9:30AM – 7:00 PM on Mondays, Tuesdays, Thursdays, and Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571) 272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
***
/JUAN C OCHOA/		5/6/2022Primary Examiner, Art Unit 2146